Coyne, J.
Motion to examine defendants "before trial, granted
in all respects. It is no longer essential that the examination he held in the county where the defendant resides or has an office for, the regular transaction of business. (Sapakas v. Shulsk, 181 Misc. 607; Slater v. Adamo, N. Y. L. J., Nov. 24, 1948, p. 1276, col. 7.) The introductory phrase in each item “ All competent, relevant and material facts ” has received the sanction of the Appellate Division in this department; (Foley v. Long Island R. R. Co., 242 App. Div. 780.) Submit order providing for examination to proceed at Special Term, Part I, of the Supreme Court, Westchester County.
Motion by plaintiffs to preclude defendants, denied. Plaintiffs are directed to accept the bill served in pursuance of the order of Justice Schmidt. On the papers submitted, it would seem that the bill served adequately complies with the demand. Submit order.